DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20160216585).
Regarding claim 1, Park discloses (Figs. 1-20) an array substrate, comprising: a substrate (110), a thin film transistor layer (Q) disposed on the substrate, and a pixel electrode layer (191) disposed on the thin film transistor layer; wherein the pixel electrode layer comprises a plurality of pixel regions, the pixel regions comprise a first pixel region (191a) and a second pixel region (191b), a pixel electrode in the first pixel region is insulated from a pixel electrode in the second pixel region (claim 6), the pixel electrode in the second pixel region is disposed along an outer boundary of the first pixel region, or the pixel electrode in the first pixel region is disposed along an outer boundary of the second pixel region.
Regarding claim 2, Park discloses (Figs. 1-20) an area of the first pixel region (R1) is less than an area of the second pixel region (R3).

Regarding claim 4, Park discloses (Figs. 1-20) a boundary corresponding to the first sub-pixel region and the second sub-pixel region in any of the liquid crystal alignment regions is a polyline or a curve (Fig. 13).
Regarding claim 5, Park discloses (Figs. 1-20) the pixel electrodes (191b, 191a) in the second pixel region are disposed along an outer boundary of the first pixel region; wherein an orthographic projection of a signal line (121, 171) in the thin film transistor layer on the pixel electrode layer is located between two adjacent pixel regions.
Regarding claim 6, Park discloses (Figs. 1-20) the pixel electrodes (191a, 191b) in the first pixel region are disposed along an outer boundary of the second pixel region; wherein an orthographic projection of a signal line (121, 171) in the thin film transistor layer on the pixel electrode layer is located in the second pixel region.

Regarding claim 9, Park discloses (Figs. 1-20) the first branch electrode (194) and/or the second branch electrode (194) in adjacent two liquid crystal alignment regions is symmetrically arranged with the first trunk electrode (192) or the second trunk electrode (193) as an axis.
Regarding claim 10, Park discloses (Figs. 1-20) two of the first branch electrodes in any one of the liquid crystal alignment regions are parallel to each other, and the first preset angle comprises 30 °, 45 °, and 60 °; wherein two of the second branch electrodes in any one of the liquid crystal alignment regions are parallel to each other, and the second preset angle comprises 30 °, 45 °, and 60 ° (section 0083). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claim 7, Park does not necessarily disclose a difference between a voltage of the first sub-pixel region and a voltage of the second sub-pixel region in the liquid crystal alignment region is 2 volts.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular voltage difference, since it has .	
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shimizu et al. (US 20130003004).
Regarding claim 11, Park discloses (Figs. 1-20) a display panel, comprising: an array substrate (110), a substrate (210), and a liquid crystal layer (3) located between the color filter substrate and the array substrate; wherein the array substrate comprises a substrate (110), a thin film transistor layer (Q) disposed on the substrate, and a pixel electrode layer (191) disposed on the thin film transistor layer; wherein the pixel electrode layer comprises a plurality of pixel regions. the pixel regions comprise a first pixel region (191a) and a second pixel region (191b), a pixel electrode in the first pixel region is insulated from a pixel electrode in the second pixel region (claim 6), the pixel electrode in the second pixel region is disposed along an outer boundary of the first pixel region, or the pixel electrode in the first pixel region is disposed along an outer boundary of the second pixel region.
Park does not necessarily disclose a color filter substrate. 
Shimizu discloses (Figs. 1-13) a color filter substrate (section 0090). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Shimizu to obtain a color display.
Regarding claim 12, Park discloses (Figs. 1-20) an area of the first pixel region (R1) is less than an area of the second pixel region (R3).
Regarding claim 13, Park discloses (Figs. 1-20) the pixel electrode layer further comprises: a first trunk electrode (192) and a second trunk electrode (193) arranged vertically; wherein the first trunk electrode and the second trunk electrode distinguish the pixel regions into 
Regarding claim 14, Park discloses (Figs. 1-20) a boundary corresponding to the first sub-pixel region and the second sub-pixel region in any of the liquid crystal alignment regions is a polyline or a curve (Fig. 13).
Regarding claim 15, Park discloses (Figs. 1-20) the pixel electrodes (191b, 191a) in the second pixel region are disposed along an outer boundary of the first pixel region; wherein an orthographic projection of a signal line (121, 171) in the thin film transistor layer on the pixel electrode layer is located between two adjacent pixel regions.
Regarding claim 16, Park discloses (Figs. 1-20) the pixel electrodes (191a, 191b) in the first pixel region are disposed along an outer boundary of the second pixel region; wherein an orthographic projection of a signal line (121, 171) in the thin film transistor layer on the pixel electrode layer is located in the second pixel region.
Regarding claim 17, Park does not necessarily disclose a difference between a voltage of the first sub-pixel region and a voltage of the second sub-pixel region in the liquid crystal alignment region is 2 volts.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular voltage difference, since it has 
Regarding claim 18, Park discloses (Figs. 1-20) a voltage of the first sub-pixel region in the liquid crystal alignment region is greater than a voltage of the second sub-pixel region (section 0066).
Regarding claim 19, Park discloses (Figs. 1-20) the first branch electrode (194) and/or the second branch electrode (194) in adjacent two liquid crystal alignment regions is symmetrically arranged with the first trunk electrode (192) or the second trunk electrode (193) as an axis.
Regarding claim 20, Park discloses (Figs. 1-20) two of the first branch electrodes in any one of the liquid crystal alignment regions are parallel to each other, and the first preset angle comprises 30 °, 45 °, and 60 °; wherein two of the second branch electrodes in any one of the liquid crystal alignment regions are parallel to each other, and the second preset angle comprises 30 °, 45 °, and 60 ° (section 0083). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871